—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiffs commenced this action seeking judgment declaring that defendant Nationwide Insurance Company (Nationwide) is obligated to defend and indemnify Dickerson Construction, Inc. (Dickerson) in a personal injury action brought against plaintiffs and Dickerson by defendant Carey A. Michalak. Based upon an order in the underlying action granting them summary judgment on their indemnification claim against Dickerson, which was affirmed by this Court (Michalak v University Garden Apts., 277 AD2d 1064), plaintiffs now seek judgment declaring that Nationwide is obligated to indemnify them in the underlying action and to reimburse them for attorney’s fees and expenses incurred in defense of the underlying action.